





Exhibit 10.17






Dynex Capital, Inc.
2017 Annual Base Salaries for Executive Officers






The 2017 annual base salaries for Dynex Capital, Inc.’s executive officers are
as follows:


Byron L. Boston, Chief Executive Officer, President
and Co-Chief Investment Officer     $675,000


Stephen J. Benedetti, Executive Vice President, Chief
Financial Officer and Chief Operating Officer    $435,000


Smriti L. Popenoe, Executive Vice President and
Co-Chief Investment Officer     $435,000









